  Case 18-28856       Doc 34    Filed 01/31/20 Entered 02/01/20 14:45:30              Desc Main
                                   Document Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.:      18-28856
Scott A Green                               )
                                            )               Chapter: 13
                                            )
                                                            Honorable Janet S. Baer
                                            )
                                            )
                Debtor(s)                   )

         ORDER DISMISSING CASE FOR FAILURE TO MAKE PLAN PAYMENTS

        This matter coming before the Court on the trustee’s motion to dismiss, due notice having been
given, and the Court having heard the facts presented,

   IT IS HEREBY ORDERED that this case is dismissed on the trustee's motion for material default by
the Debtor with respect to a term of a confirmed plan pursuant to § 1307(c)(6).




                                                         Enter:


                                                                  Honorable Janet S. Baer
Dated: January 31, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Glenn Stearns Chapter 13 Trustee

 801 Warrenville Road, Suite 650

 Lisle, IL 60532-4350

 (630-981-3888)
